                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

JUDY GALE RAGAN                                                                       PLAINTIFF

v.                                                       CIVIL ACTION NO. 1:19cv00148-JMV

ANDREW SAUL, Commissioner
of Social Security                                                                 DEFENDANT


                                             ORDER

       On this date came for consideration Defendant’s Unopposed Motion to Reverse with

Remand and Enter Judgment [17] and Supporting Memorandum [18], and the Court being

advised in the premises is of the opinion that said Motion should be granted.

       IT IS, THEREFORE, ORDERED that Defendant’s Motion is granted, and Defendant’s

December 4, 2018 unfavorable final decision denying Plaintiff’s claim for disability insurance

benefits (DIB) under Title II of the Social Security Act (the Act), 42 U.S.C. §§ 416(i) and 423,

and her claim for supplemental security income (SSI) benefits under Title XVI of the Act, 42

U.S.C. § 1382c(a)(3)(A), shall be reversed and remanded for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       SIGNED this 3rd day of February, 2020.

                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
